The defendant commissioner’s petition for certification for appeal from the Appellate Court, 29 Conn. App. 565 (AC 10677), is granted, limited to the following issues:
“1. Does the duty of the commissioner of transportation to maintain highways, bridges and sidewalks under General Statutes § 13a-144 extend to driveways?
*905Decided February 11, 1993
The Supreme Court docket number is SC 14689.
Michael 0 ’Sullivan, in support of the petition.
Robert J. Enright, in opposition.
“2. Did the Appellate Court properly reverse the trial court’s dismissal of this action on the basis that the complaint stated a cause of action under General Statutes § 13a-144, notwithstanding the affidavits of the defendant indicating that the defendant had no duty to keep the area in question in repair?”